Citation Nr: 0602067	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-30 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for psoriasis.  

2.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the right knee, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from September 1995 
to December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky.                 

The issue of entitlement to an evaluation in excess of 10 
percent for Osgood-Schlatter's disease of the right knee, 
will be discussed in the remand portion of this decision; the 
issue is remanded to the RO via the Appeals Management Center 
in Washington D.C. 


FINDING OF FACT

The appellant's currently diagnosed psoriasis is related to 
his period of active military service.  


CONCLUSION OF LAW

Psoriasis was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, 
given that the Board's decision below amounts to a grant of 
the benefits sought by the appellant on appeal, the Board 
finds that further action to comply with these new 
requirements is not necessary.  Under the circumstances in 
this case, the Board concludes that, if there has been any 
noncompliance with the VCAA, such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The appellant's service medical records show that on October 
19, 1995, the appellant was treated for complaints of a cut 
on his penis.  It was noted that the cut had been present for 
one day and appeared after the appellant had been in a prone 
position on the firing range.  The physical examination 
revealed an area of erythematous tissue, with superficial 
laceration to the shaft of the penis proximal to the glans.  
There was no drainage, and there were no signs of infection.  
The assessment was of an abrasion, and the appellant was 
given antibiotic ointment.  The records further reflect that 
on November 6, 1995, the appellant was treated for a red spot 
on his penis.  At that time, the appellant stated that he had 
been previously treated for a cut on his penis and was given 
antibiotic cream.  According to the appellant, the cut would 
reopen and was painful.  The physical examination of the 
appellant's penis showed that there was a healing abrasion to 
the posterior tip of the penis which appeared to be a 1/8 
inch cut, with new tissue forming.  There was slight redness 
around the cut.  The assessment was of an abrasion, and the 
appellant was told to apply antibiotic cream twice daily.  In 
September 1996, the appellant underwent a Medical Board 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had any 
skin diseases, the appellant responded "no."        

In November 2000, the appellant filed a claim of entitlement 
to service connection for psoriasis.  At that time, he stated 
that he had psoriasis during service and was treated within 
one year of his discharge for his psoriasis.  

In December 2000, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from June 1996 to October 2000.  
The records reflect that in September 1998, the appellant was 
treated for complaints of a psoriatic lesion on his penis for 
the past seven months.  The physical examination showed 
minimal involvement of the shaft of the penis.  The diagnosis 
was psoriasis on the penis.  According to the records, in 
November 1998, psoriasis was again diagnosed.     

In a July 2001 statement in support of claim (VA Form 21-
4138), the appellant indicated that his first occurrence of 
psoriasis was during service in October 1995.  The appellant 
stated that his symptoms continued after his separation from 
the military.  According to the appellant, at present, his 
condition had worsened and had spread to other parts of his 
body.  In support of his contentions, the appellant submitted 
a private medical treatment record, dated in December 1997, 
which shows that at that time, the appellant was treated for 
complaints of an itchy scalp for the previous one and a half 
months.  It was also noted that the appellant had been 
treated for tender, irritated spots on his penis.  The 
physical examination showed erythematous, scaly plaques of 
the scalp and penis.  The assessment was psoriasis of the 
scalp and penis.   

In November 2001, the appellant underwent a VA examination.  
At that time, the examiner stated that he had reviewed the 
appellant's claims file.  The examiner indicated that the 
appellant first developed problems with psoriasis in 1995 
while he was doing field training with the Marines.  The 
appellant developed a red spot on his penis and was given an 
antibiotic ointment.  Subsequently, in November 1995, the 
appellant was seen again and was given more antibiotic 
ointment.  A diagnosis of psoriasis was not established at 
that time.  Approximately one year later, the appellant 
started to develop lesions in his scalp.  The examiner noted 
that the 


appellant had had psoriatic lesions off and on in his trunk 
and extremities; those had not persisted like the ones in his 
scalp and on his penis, although the one lesion on the 
lateral aspect of the right knee had been rather persistent 
over the previous years.  The examiner stated that the 
diagnosis of psoriasis was established by a private 
dermatologist.      

The physical examination showed that the appellant had 
several 1 to 1.5 centimeter (cm.) slightly erythematous, 
slightly scaly patches in his scalp, primarily bitemporally.  
There were no lesions present on the face, ears, neck, trunk, 
or proximal upper extremities.  There was a 1.5 cm. by 0.4 
cm. erythematous, slightly scaly area on the ventral aspect 
of the penis extending from the urethral meatus back along 
the median raphe.  A 3 by 2 cm. rather classic erythematous, 
scaly, psoriatic plaque was present on the skin over the 
lateral aspect of the right knee.  There were no other 
psoriatic lesions present.  The diagnosis was psoriasis 
vulgaris, with lesions on the scalp, right leg, and penis.  
It was noted that the veteran had negative family history for 
psoriasis and sexual dysfunction was reported as associated 
with the psoriatic lesion on penis.      

By a March 2003 statement in support of claim, the appellant 
stated that he was first treated for psoriasis while he was 
in the military.  Specifically, the appellant indicated that 
he received treatment for symptoms which looked the same as 
the symptoms that he sought treatment for after his discharge 
and was then diagnosed with psoriasis.  Thus, the appellant 
noted that the in-service "recurring outbreaks look[ed] 
exactly the same as what [was] now known to be psoriasis."  
The appellant submitted a letter from his mother in March 
2003 in support of his contentions.    

In August 2003, the RO received VAMC outpatient treatment 
records, from June 2002 to July 2003.  The records show 
intermittent treatment for the appellant's diagnosed 
psoriasis.  

In the appellant's October 2005 substantive appeal, the 
appellant maintained that the symptoms of his currently 
diagnosed psoriasis were the same symptoms that he 


experienced while he was in the military.  The appellant 
noted that although the type of rash that he experienced 
during service was diagnosed as an "abrasion," he continued 
to experience the same type of rash after his discharge and 
it was eventually diagnosed as psoriasis.  The appellant 
reiterated these contentions during a March 2004 hearing 
which was conducted at the RO.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997). 

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for psoriasis is 
warranted.  In this case, the appellant contends 


that while he was in the military, he developed a chronic 
skin disorder.  Specifically, the appellant maintains that 
during service, he developed a rash on his penis.  He noted 
that following his discharge, he continued to have the same 
rash on his penis, and that the rash spread to other parts of 
his body.  The appellant is competent to describe the 
symptoms that he experienced both during and after service.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In 
addition, the evidence of record supports the appellant's 
contentions.  The appellant's service medical records show 
that in October 1995, the appellant was treated for a cut on 
his penis that was diagnosed as an abrasion by a physician's 
assistant.  In addition, the records show that in November 
1995, the appellant was again treated for a penile abrasion 
by an independent duty corpsman.  Moreover, a private medical 
treatment record reflects that in December 1997, within one 
year of the appellant's discharge, the appellant was treated 
for tender irritated spots on his penis; the dermatologist 
diagnosed psoriasis of the penis.  Thus, although the 
appellant's diagnosis during service by the physician's 
assistant and duty corpsman was different from the December 
1997 diagnosis given by the dermatologist, the location and 
symptoms of the skin problem were the same; both the 
diagnosed abrasion and the diagnosed psoriasis were located 
on the appellant's penis, and both examinations of the 
appellant's penis showed an area of erythematous tissue.  
Furthermore, VAMC outpatient treatment records reflect that 
in September 1998, the appellant was treated for similar 
penile symptoms and was diagnosed with psoriasis on the 
penis.  In addition, in the appellant's November 2001 VA 
examination, the diagnosis was psoriasis vulgaris, with 
lesions on the scalp, right leg, and penis.  Accordingly, the 
appellant's skin symptomatology was originally diagnosed as 
an abrasion which was later diagnosed as psoriasis.  

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. 
§ 5107(b), in order for a claimant to prevail, there need not 
be a preponderance of the evidence in the veteran's favor, 
but only an approximate balance of the positive and negative 
evidence.  In other words, the preponderance of the evidence 
must be against the claim for the benefit to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


In light of the above evidence, the Board finds that there is 
sufficient evidence to show evidence of current disability 
and a relationship of such disability to service.  See 
Hampton v. Gober, 10 Vet. App. 481, 482 (1997).  The evidence 
of record establishes a continuity of symptomatology after 
service as required by 38 C.F.R. § 3.303(b), and, 
accordingly, the Board finds that the evidence for and 
against the appellant's claim for service connection for 
psoriasis is in a state of relative equipoise.  See Gilbert, 
1 Vet. App. at 55.  With reasonable doubt resolved in the 
appellant's favor, service connection for psoriasis is 
warranted.      


ORDER

Service connection for psoriasis is granted.  


REMAND

By a February 1998 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
Osgood-Schlatter's disease of the right knee.  At that time, 
the RO assigned a 10 percent disability rating under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262, 
effective from January 1, 1997, for the appellant's service-
connected right knee disability.  

In March 2004, a hearing was conducted at the RO.  At that 
time, the appellant testified that manifestations of his 
service-connected right knee disability had increased in 
severity since his last VA examination in July 2001.  Thus, 
it appears that the RO subsequently scheduled the appellant 
for a VA examination in April 2004 at the VAMC in Lexington, 
Kentucky.  The appellant failed without explanation to appear 
for the scheduled examination.  The Lexington VAMC noted that 
the appellant's phone had been disconnected and that there 
was no listing for the appellant with Information or in the 
Computerized Patient Record System 


(CPRS).  However, although the Lexington VAMC also reported 
that the appellant was sent a "two-day letter" prior to his 
examination to allow "plenty of notice for the patient to 
come in for his [scheduled appointment]," the evidence of 
record is negative for the letter referred to by the 
Lexington VAMC.  In addition, outpatient treatment records 
from the Lexington VAMC show that in March 2004, it was noted 
that the appellant had moved and was living in Michigan.  The 
records also show that in August 2004, it was indicated that 
the appellant was changing his address.  In this regard, 
although a new address for the appellant was provided, the 
address was a Lexington, Kentucky address rather than a 
Michigan address.  Thus, because the notice letter referred 
to by the Lexington VAMC is not a part of the claims file, it 
is unclear as to where the letter was sent and whether the 
letter was sent to the appellant's most recent address in 
Michigan or his most recent Lexington address.  

The evidence of record includes an undated letter from the RO 
to the appellant in which the RO notified the appellant that 
his appeal had been certified to the Board.  Notations on the 
letter reflect that the letter was sent to two different 
addresses in Lexington.  However, the Board notes that one of 
the Lexington addresses was incorrect.  According to the 
August 2004 VAMC outpatient treatment record, the appellant's 
new street address started with the number "1148."  
However, the street address used by the RO started with the 
number "1448."  In addition, notations on the letter 
further showed that the RO was able to obtain through the Ann 
Arbor VAMC register the appellant's most current address in 
Michigan.  Therefore, in light of the above, the Board finds 
that the appellant's current address needs to be clarified so 
that the appellant can be given another opportunity to report 
to a VA examination in order to determine the current 
severity of his service-connected right knee disability.  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO must verify the appellant's 
current address using all means 
available, to include attempting to 


contact him at the three addresses of 
record (two in Lexington and one in 
Michigan).  The RO must specifically 
review the August 2004 VAMC outpatient 
treatment record which showed that the 
appellant's new street address started 
with the number "1148."  If necessary, 
the RO should consult M21-1, Part III, 
Change 115 (March 2004) par. 1.04f, 
"Address Unknown" regarding the need 
for additional development in cases where 
the veteran's address is unknown.  If the 
appellant's current mailing address 
cannot be determined or verified, a 
statement indicating such, including a 
recitation of all action taken in the 
attempt to verify his correct address 
must be associated with the claims file.        

2.  Thereafter, if and only if, the 
appellant's current address is obtained, 
the RO must contact the appellant and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected right knee 
disability since November 2004.  With any 
necessary authorization from the 
appellant, the RO must attempt to obtain 
copies of pertinent treatment records 
identified by the appellant in response 
to this request which have not been 
previously secured, to specifically 
include any treatment records from the 
Ann Arbor VAMC, and from the Lexington 
VAMC since March 2004.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must 


notify the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claims.  The appellant and his 
representative must then be given an 
opportunity to respond.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO must make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected right 
knee disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished, to specifically include 
x-rays.  In regard to the appellant's 
right knee disability, the examiner must 
conduct complete range of motion studies 
and describe all current right knee 
symptomatology.  The examiner must state 
with respect to the appellant's right 
knee, whether there is recurrent 
subluxation or lateral instability, and, 
if so, whether disability manifested by 
recurrent subluxation or lateral 
instability is best characterized as 
"slight," "moderate," or "severe."  
The examiner must state whether the 
semilunar cartilage is dislocated, and 
whether there are frequent episodes of 
locking, pain, or effusion into the 
joint.  The examiner must also indicate 
whether there is any evidence of 
impairment of the tibia or fibula in 
terms of malunion or 


nonunion.  If there is evidence of 
malunion of the tibia or fibula, the 
examiner must indicate whether the 
resulting disability is best described as 
"slight," "moderate," or "marked" in 
degree.  If there is evidence of nonunion 
of the tibia or fibula, the examiner must 
indicate whether loose motion is present 
and whether a brace is required.  
Furthermore, the examiner must render an 
opinion as to the extent to which the 
appellant experiences weakness, excess 
fatigability, incoordination, or pain in 
his right knee due to repeated use or 
flare-ups, and must equate these problems 
to additional loss in range of motion 
beyond that shown clinically.  If the 
loss of motion manifested on examination 
represents maximum disability, or there 
are no functional limitations shown, the 
examiner must so state.    

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
must clearly so state, and explain why.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 


shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO must provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review.    

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


